            Case 2:19-cv-03210-JD Document 18 Filed 06/16/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MICHAEL D. MOSS,                                             CIVIL ACTION
                Plaintiff,

                  v.

 SAL LAPIO, INC., doing business as “SAL                      NO. 19-3210
 LAPIO HOMES,” and
 SCHLOUCH, INC.,
                   Defendants.

                                             ORDER

       AND NOW, this 15th day of June, 2020, upon consideration of Motion of Defendant

Schlouch Incorporated to Dismiss Plaintiff’s Complaint Pursuant to Federal Rule of Civil

Procedure 12(b)(6) (Document No. 12, filed November 15, 2019), Defendant Sal Lapio, Inc.

d/b/a Sal Lapio Homes’ Motion to Dismiss Plaintiff’s Complaint Under Federal Rules of Civil

Procedure 12(b)(1) and (6) (Document No. 13, filed November 15, 2019), and Plaintiff’s Joint

Response to Motions to Dismiss by Defendants Schlouch, Inc. (Document No. 12) and Sal Lapio

Inc. (Document No 13) (Document No. 14, filed November 29, 2019), for the reasons stated in

the Memorandum dated June 15, 2020, IT IS ORDERED that defendants’ motions to dismiss

are DENIED as follows:

       1.        Those parts of defendants’ motions seeking dismissal of plaintiff’s claims for lack

of subject matter jurisdiction are DENIED WITHOUT PREJUDICE to defendants’ right to

raise that issue after completion of discovery by motion for summary judgment and/or at trial if

warranted by the facts and applicable law as set forth in the accompanying Memorandum dated

June 15, 2020.

       2.        Defendants’ motions are DENIED in all other respects.

       IT IS FURTHER ORDERED that a Preliminary Pretrial Conference will be scheduled
          Case 2:19-cv-03210-JD Document 18 Filed 06/16/20 Page 2 of 2




in due course. Discovery may proceed in the interim.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.




                                               2
